EXHIBIT 99.1 Form 51-102F3 Material Change Report Item 1. Name and Address of Company Endeavour Silver Corp. (the “Company”) 301 – 700 West Pender Street Vancouver, British Columbia Canada V6C 1G8 Item 2. Date of Material Change May5, 2016 Item 3. News Release News Release dated May5, 2016 was disseminated through Marketwired. Item 4. Summary of Material Change The Company entered into a sales agreement dated May5, 2016 with Cowen and Company, LLC, to sell such number of common shares of the Company as would result in aggregate gross proceeds to the Company of up to U.S.$40million.Sales of common shares will be made through “at the market distributions” as defined in NationalInstrument44-102, including sales made directly on the New York Stock Exchange, or any other recognized marketplace upon which the common shares are listed or quoted or where the common shares are traded in the United States.No offers or sales of common shares will be made in Canada on the TorontoStock Exchange or other trading markets in Canada. The Offering will be made by way of a prospectus supplement dated May5, 2016 to the Company’s existing U.S.registration statement on FormF-10 last amended and filed May4, 2016 and Canadian short form base shelf prospectus dated May3, 2016 and filed May4, 2016. Item 5.1 Full Description of Material Change The Company entered into a sales agreement dated May5, 2016 (the “Sales Agreement”) with Cowen and Company, LLC (“Cowen”), pursuant to which the Company may, at its discretion and from time-to-time during the term of the Sales Agreement, sell, through Cowen, as agent or principal, such number of common shares of the Company (“Common Shares”) as would result in aggregate gross proceeds to the Company of up to U.S.$40million (the “Offering”). Sales of Common Shares will be made through “at the market distributions” as defined in National Instrument44-102, including sales made directly on the New York Stock Exchange (the “NYSE”), or any other recognized marketplace upon which the Common Shares are listed or quoted or where the Common Shares are traded in the United States. The Common Shares will be distributed at the market prices prevailing at the time of each sale and, as a result, prices may vary as between purchasers and during the period of distribution. No offers or sales of Common Shares will be made in Canada on the Toronto Stock Exchange (the “TSX”) or other trading markets in Canada. The Offering will be made by way of a prospectus supplement dated May5, 2016 (the “Prospectus Supplement”) to the Company’s existing U.S.registration statement on FormF-10 last amended and filed May4, 2016 (the “Registration Statement”) and Canadian short form base shelf prospectus dated May3, 2016 and filed May4, 2016 (the “Base Shelf Prospectus”). The Prospectus Supplement was filed with the securities commissions in each of the provinces of Canada (other than Québec) and the United States Securities and Exchange Commission. The U.S. prospectus supplement (together with the related Registration Statement) is available on the SEC’s website (www.sec.gov) and the Prospectus Supplement (together with the related Base Shelf Prospectus) is available on the SEDAR website maintained by the Canadian Securities Administrators at www.sedar.com. Alternatively, Cowen will provide copies of the U.S. prospectus supplement on request by contacting Cowen and Company, LLC (c/o Broadridge Financial Services, 1155 Long Island Avenue, Edgewood, NY, 11717, Attn: Prospectus Department, Phone:631-274-2806, Fax:631-254-7140). Net proceeds of the Offering, if any, together with the Company’s current cash resources and free cash flow, will be used to advance the exploration and development of the Company’s Terronera project with further drilling, engineering and related work, to expedite underground mine development of new mineralized zones at the Guanaceví mine, to undertake brownfields exploration drilling programs at existing operations in order to extend their mine lives, and to add to working capital, including debt reduction. The Company will pay Cowen compensation, or allow a discount, of up to 3% of the gross sales price per Common Share sold under the Sales Agreement. Sales under the Sales Agreement are subject to necessary regulatory approvals, including the final approval of the TSX and the NYSE. Item 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6. Reliance on subsection 7.1(2) of National Instrument 51-102 Not applicable. Item 7. Omitted Information Not applicable. Item 8. Executive Officer Daniel Dickson, Chief Financial Officer Telephone:(604) 685-9775 Item 9. Date of Report May12, 2016 2
